Citation Nr: 1433048	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral upper extremity disability, claimed as peripheral neuropathy, to include as secondary to a service-connected disability. 

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Also at that time, service connection for posttraumatic stress disorder (PTSD) and for a heart disability were denied.  Service connection for a heart disability was granted in a May 2011 rating decision and service connection for PTSD was granted in a November 2012 rating decision.  As those decisions represent a full grant of the benefit sought on appeal as to those two issues, they are no longer before the Board. 


REMAND

With regard to the claims for higher ratings for diabetes mellitus and for peripheral neuropathy of the left and the right lower extremities, the Veteran contends that these disabilities have worsened and are of greater severity than rated by the currently assigned disability ratings.  The Board notes that the Veteran was last provided a VA examination to address the severity of his service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities in July 2007, approximately seven years ago.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the left and the right lower extremities, more contemporaneous examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for a skin disability, at the time of the July 2007 VA examination, no skin condition was diagnosed and therefore no opinion was provided.  VA medical records show that during the course of the appeal, the Veteran had been diagnosed with onychomycosis of the toenails, on each foot, and eczema.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, while the July 2007 VA examination report shows that the Veteran was not diagnosed with peripheral neuropathy of the left and right upper extremities, he was diagnosed with carpal tunnel syndrome.  However, no opinion as to etiology was provided.   Accordingly, as the Veteran has not yet been provided VA examinations that adequately address the issues presented above, to include fully explained rationales, the Board finds that a remand is necessary in order to afford the Veteran adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007)

Lastly, all outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should make findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether that is due to diabetes mellitus.  In providing the above responses, the examiner, after review of the claims file, should indicate when the Veteran began requiring insulin, a restricted diet, and regulation of activities, if indicated.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right and left upper extremity disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides.  The examiner should specifically provide an opinion for the diagnosed carpal tunnel syndrome.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, that is proximately due to or caused by a service-connected disability.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a left or right upper extremity disability, to include carpal tunnel syndrome or peripheral neuropathy, that is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disability, to include onychomycosis of the toenails and eczema.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, to specifically include onychomycosis of the toenails and eczema, was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition, to specifically include onychomycosis of the toenails and eczema, is proximately due to or caused by a service-connected disability.  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition, to specifically include onychomycosis of the toenails and eczema, is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2013). 

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

